Citation Nr: 0927415	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.  

2.  Entitlement to service connection for tinnitus in the 
left ear.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the VA 
RO in Columbia, South Carolina.  

These matters were most recently before the Board in December 
2008, when the case was remanded to the VA RO in Columbia, 
South Carolina (via the Appeals Management Center (AMC), in 
Washington, D.C.).  The purpose of this remand was to obtain 
any outstanding private and/or VA treatment records, and to 
obtain a VA audiology examination.  All of the actions 
previously sought by the Board through its prior development 
request appear to have been substantially completed as 
directed, and it is of note that the Veteran does not contend 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  Subsequently, a supplemental statement of the case 
(SSOC) was issued in June 2009, which denied confirmed and 
continued the previous denial.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  Hearing loss in the left ear was not present in service 
or shown for many years thereafter, and hearing loss in the 
left ear is not otherwise related to service.

3.  Although the record shows evidence of tinnitus in the 
left ear post-service, there is no medical evidence or 
opinion even suggesting a medical nexus between any current 
tinnitus in the left ear and service.  


CONCLUSIONS OF LAW

1.  Hearing loss in the left ear was not incurred in or 
aggravated by active service and hearing loss in the left ear 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).  

2.  Tinnitus in the left ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in March 2006, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  
Additionally, the March 2006 notice informed the Veteran as 
to disability ratings and effective dates.  As noted above, 
the claim was last readjudicated via a June 2009 SSOC.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
VA examination reports.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  

The absence of in-service evidence of hearing loss is not 
fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he currently suffers from hearing 
loss and tinnitus in the left ear as the result of an in-
service injury.  Specifically, in a November 1997 statement 
in support of claim, he related details of an alleged 
incident in which he suffered injury to his left ear.  He 
claims that while attending a party an accident involving two 
cars occurred in front of him, knocking him to the floor and 
causing a cut to his left ear.  Notably, service connection 
has been granted, via a December 1997 rating decision, for 
scar, laceration to the left ear.  His current claim for 
service connection for hearing loss and for tinnitus in the 
left ear was received in March 2006.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hearing loss in the left ear 
or for tinnitus in the left ear.  

In this regard, an April 1965 service treatment record 
indicates the Veteran was treated for an injury to his left 
ear.  The record is otherwise negative for mention of any 
complaints or symptoms pertinent to a hearing problem in the 
left ear during service.  However, as noted above, the 
absence of in-service evidence of hearing loss is not fatal 
to the claim.  

Notably, a November 1997 VA examination shows a diagnosis of 
history of trauma to the left ear with minimal scarring 
noted.  Significantly, the first incidence of any hearing 
loss in the left ear was not noted in the record until the 
Veteran filed his claim for service connection, approximately 
39 years after the Veteran was discharged from service.  
Further, the first evidence of possible symptoms of tinnitus 
in the left ear reflected in the claims file is the Veteran's 
subjective reporting of ringing in the left ear in August 
2005 and January 2006 VA treatment records, which indicated 
that the Veteran first experienced tinnitus in his left ear 
in March 2005, approximately 38 years after discharge from 
service.  This is strong evidence against a finding of any 
continuity of symptomatology and against his claim for 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

Moreover, the clinical findings do not reflect that the 
Veteran has a current hearing loss disability within the 
meaning of 38 C.F.R. § 3.385.  Although VA treatment records, 
dated from August 2005 to July 2006, reflect reports of 
ringing in the left ear, pain in the ear, and gradual 
worsening of hearing of the left ear, an August 2006 VA 
audiology consult report indicates speech audiometry revealed 
speech recognition ability of 92%, and normal hearing 
sensitivity through 1.0 kHz followed by a mild hearing loss 
through 4.0 kHz, in the left ear.  This evaluation did not 
include separate numerical findings, and it is unclear 
whether this testing was conducted in accordance with the 
authorized specifications of 38 C.F.R. § 3.385.  Further, the 
audiologist noted that the Veteran appeared to fall asleep 
during testing, and that he required an unusual amount of 
time to obtain the data.  In a March 2009 VA audiology 
examination, the examiner noted that only Maryland CNC speech 
recognition scores were assessed, and showed 80 percent 
speech recognition in the left ear.  The examiner noted that 
pure tone thresholds were elevated compared to speech 
reception thresholds of 38 decibels in the left ear, which 
was not adequate for rating purposes.  The audiological test 
results were generally found to be inadequate.  As noted, 
although the Veteran apparently displayed mild sensorineural 
hearing loss on his most recent audiology evaluation, it is 
not considered a hearing loss disability for VA purposes.  

With respect to the claim for tinnitus, the Board notes that, 
while, in presenting the claim for service connection, the 
Veteran has complained of ringing in his left ear, the matter 
of whether he, in fact, has currently-claimed tinnitus is 
questionable.  The Board notes that the Veteran is competent 
to testify as to observable symptoms such as ringing in his 
ears, and , tinnitus is the type of is the type of disorder 
associated with symptoms capable of lay observation.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995)).  The question, however, 
is whether the Veteran's assertion is considered credible.  
The Board notes that, apart from the Veteran's subjective 
complaints many years post-service, there is no objective 
evidence to support his assertion that he has current 
tinnitus in his left ear.  

Furthermore, there is no medical evidence or opinion that 
even suggests a medical nexus between any current hearing 
loss and/or tinnitus in the left ear and service, nor has the 
Veteran presented, identified, or alluded to the existence of 
any such medical evidence opinion that would, in fact, 
support the claim.  In fact, the only opinion of record 
addressing the relationship between any left ear disorders 
and service is contained in the June 2009 VA audiology 
examination, which indicated a general opinion that the 
nature and etiology of any hearing loss and/or tinnitus in 
the left ear could not be determined without resorting to 
mere speculation.  The examiner noted that the Veteran had no 
memory of an "accident" involving his ears or his hearing.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for entitlement to service connection for hearing loss in the 
left ear and for tinnitus in the left ear, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


ORDER

Service connection for hearing loss in the left ear is 
denied.  

Service connection for tinnitus in the left ear is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


